                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


TAVON R. WRIGHT,

               Plaintiff,                                   CIVIL ACTION NO.: 4:17-cv-195

       v.

KEVIN FIKES,

               Defendant.


                                            ORDER

       This matter is before the Court on Defendant Kevin Fikes’ failure to comply with his

Federal Rule of Civil Procedure 12(a) obligation to timely answer or serve a responsive pleading.

Plaintiff filed this action on October 18, 2017. (Doc. 1.) Thereafter, the Court granted Plaintiff

in forma pauperis status and directed the United States Marshal to serve Defendant Fikes’ with

Plaintiff’s Complaint. (Doc. 10.) The Marshal then filed a Waiver of Service, executed by

Defendant Fikes on December 18, 2018. (Doc. 11.) Pursuant to that Waiver, Defendant Fikes

was to respond to Plaintiff’s Complaint within sixty days of November 7, 2018. (Id. at p. 2.)

However, Fikes has never filed an Answer or other pleading in this case. Accordingly, the Clerk

of Court entered default as to Fikes on January 17, 2019. (Doc. 14.)

       Plaintiff has not taken any action in this case since the entry of default. If Plaintiff intends

to seek entry of a default judgment against Defendant under Federal Rule of Civil Procedure 55(b),

Plaintiff must file a Motion requesting a default judgment in compliance with the requirements of

Rule 55 within twenty-one (21) days of the date of this Order. If Plaintiff does not timely move

for default judgment or otherwise endeavor to prosecute his cause of action, the Court may dismiss
this case for failure to prosecute and failure to follow this Court’s Order.

       SO ORDERED, this 6th day of May, 2019.




                                       R. STAN BAKER
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
